11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                       JUDGMENT


In the matter of the Estate of                * From the 32nd District Court
Lucile Jarratt Frazier, deceased,               of Mitchell County
                                                Trial Court No. 16,499.

No. 11-17-00101-CV                            * June 14, 2018

                                              * Per Curiam Memorandum Opinion
                                                (Panel consists of: Willson, J.,
                                                Bailey, J., and Wright, S.C.J.,
                                                sitting by assignment)

      This court has considered Appellants’ unopposed motion to dismiss this
appeal and concludes that the motion should be granted.           Therefore, in
accordance with this court’s opinion, the appeal is dismissed. The costs incurred
by reason of this appeal are taxed against Appellants.